UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 33-164856 POWAY MUFFLER AND BRAKE, INC. (exact name of registrant as specified in its charter) COLORADO 94-3364776 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 13933 Poway Road, Poway, CA92064 (Address of principal executive offices)(zip code) Registrant’s telephone number, including area code (858) 748-2994 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso Nox Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periodthat the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ­xNoo Table of Contents Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ­xNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes­­oNox As of March 27, 2012 there were1,460,000shares of common stock outstanding. State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed fiscal quarter: $1,260,000 based on a price of $1.00 per share, being the issue price per share of the last private placement of our company in April, 2004. The aggregate market value as determined by the average of bid and ask closing prices is inapplicable due to the fact that the common shares of our company have not traded to date. Documents Incorporated by Reference:None ii Table of Contents TABLE OF CONTENTS Page PART I 1 ITEM 1. BUSINESS. 1 ITEM 1A. RISK FACTORS. 3 ITEM 1B. UNRESOLVED STAFF COMMENTS. 3 ITEM 2. PROPERTIES. 3 ITEM 3. LEGAL PROCEEDINGS. 4 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF THE SECURITY HOLDERS. 4 PART II 4 ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. 4 ITEM 6. SELECTED FINANCIAL DATA. 5 ITEM 7. MANAGEMENT'S DISCUSSION OAND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 5 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 7 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. 8 ITEM 9. CHANGES IN AND DIAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. 23 ITEM 9A(I). CONTROLS AND PROCEDURES 23 ITEM 9B. OTHER INFORMATION 23 PART III 23 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. 23 ITEM 11. EXECUTIVE COMPENSATION. 24 ITEM 12. SECURITY OWERSHIIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. 25 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, DIRECTOR INDEPENDENCE. 25 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES. 25 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES. 26 SIGNATURES 27 iii Table of Contents PART I ITEM 1. BUSINESS. Organization Within The Last Five Years Poway Muffler and Brake, Inc. (previously Ross Investments, Inc.) was incorporated in January 1989 under the laws of the State of Colorado to engage in any lawful corporate undertaking.Until December, 2008, the Company’s operations were focused on the development of software for online trading of rare coins. On December 15, 2008, the Company completed a merger with Poway Muffler and Brake, Inc., a California corporation (“PMB-CA”). Pursuant to the Share Exchange Agreement, each of the outstanding shares of PMB-CA common stock was converted into one share of the Company’s common stock.All 100,000 shares of PMB-CA’s total outstanding common stock were held by Allan Ligi, PMB-CA’s sole shareholder.Accordingly, upon closing of the Merger, Mr. Ligi’s shares of PMB-CA were converted into 100,000 shares of the Company’s common stock.In addition, upon the closing of the Merger, the Company amended its Articles of Incorporation to change its name from Ross Investments, Inc. to Poway Muffler and Brake, Inc.PMB-CA was established in 1994 as a retail automotive repair and maintenance service business. Information About Our Business The Company offers a comprehensive array of automotive repair and maintenance services. The Company specializes in front-end alignments, brake system, steering, suspension, exhaust, and general engine repair and replacement services. The Company currently operates solely at its California location at 13933 Poway Rd., Poway, San Diego County, California. PMB historically operated mainly as muffler and exhaust specialist, with brakes, shocks, and struts serving as sidebar contributors to the Company’s annual revenues.However, with the changes that have occurred in the automotive repair industry, so has the mix of PMB’s business.The Company currently provides a broad range of services on passenger cars, light trucks and vans for brakes (estimated at 20% of fiscal 2008 sales); mufflers and exhaust systems (40%); and steering, drive train, suspension and wheel alignment (25%). The Company also provides other products and services including tires (5%) and routine maintenance services including state inspections (10%). PMB specializes in the repair and replacement of parts which must be periodically replaced as they wear out. Normal wear on these parts generally is not covered by new car warranties. The Company typically does not perform under-the-hood repair services except for oil change services, various “flush and fill” services and some minor tune-up services. The Company does not sell parts or accessories to the do-it-yourself market. The Companyowns and maintains a $30,000 custom tube bending machine enabling PMB to create custom exhaust systems for off road racing vehicles and custom cars with oversized engines, and some older Recreational Vehicles (“RVs”)requiring specialized exhaust solutions.To the best of our knowledge, PMB is the only shop of its kind in the San Diego area with an outside lift rack that enables the Company to repair recreational vehicles and large or over-sized off road vehicles.This allows the Company the unique ability to service RVs, off-road racing vehicles, and custom cars that could not otherwise be serviced by our competitors. 1 Table of Contents PMB has also developed a catalytic converter replacement program that enables vehicle owners to save approximately 40% compared to purchasing original equipment manufacture ("OEM") parts and still maintain California smog compliant and automotive manufacturers warranty coverage when they require this service The Company structured a deal with an aftermarket manufacturer to provide factory qualified replacement catalytic converters that cost approximately 40% less than original manufacturer's parts. This, in turn, drastically reduces the cost of this increasingly needed service. We do not have any written agreements with the aftermarket manufacturer and note that our base costs for catalytic converters can rise at any time, making this segment of our business less profitable. According to the Manufacturers of Emission Controls Association, the average life of a catalytic converter is 100k miles of operation and because consumers are keeping their cars longer this can help increase sales and build-in an additional customer base for various other needed services. The National Bureau of Transportation Statistics 2008 Annual Report shows that the median and mean age of automobiles has steadily increased since 1969. In 2007, the overall median age for automobiles was 9.2 years, a significant increase since 1997 when the median age of vehicles in operation in the US was 8.1 years. The Report also shows that the median age for light trucks is 7.1 years. Therefore, for PMB, the fact that the average age of the U.S. automobile has been increasing the past several years provides the Company with increasing opportunities for growth The Company plan is to launch advertising and marketing for its catylic converter replacement service within the next quarter. The Company has implemented several new programs in the recent years that the Company hopes will provide steady income growth in the future.For example, PMB recently initiated a service program that includes contracting with local auto body companies to provide suspension repair on automobiles that require such work after an accident.PMB commenced this service with one local auto body company in 2008, and has already yielded positive results.While PMB does not currently have a written "referral" agreement with this auto body company, PMB expects this single relationship may provide an increase in revenues on an ongoing basis. Another recent addition is the establishment of a fleet servicing program. Over the last couple of years, PMB has targeted regional construction, plumbing, and electrical contractors that have at least ten or more vehicles in their fleets and has offered these businesses slightly discounted service rates.This is a recent undertaking for the Company, and preliminary indications are that the fleet servicing program may be another significant contributor towards PMB’s profitability. Industry Competition PMB competes in the approximately $150 billion U.S. automotive aftermarket industry, which includes replacement parts (collision parts and heavy truck parts excluded), accessories, maintenance items, batteries, and automotive fluids for cars, and light trucks.Primary competitors include auto dealers, national, regional and local shops, as well as shops run by mass merchandisers.However, PMB’s ability to service large and custom vehicles gives PMB a market advantage over its local competitors.Additionally, because of its geographical location, PMB does not experience the same level of seasonality as shops located in cold weather climates. Governmental Regulations and Environmental Laws The Company is subject to rules governing the handling, storage and disposal of hazardous substances contained in some of the products that we sell and use.PMB handles used automotive oils, fluids, and solvents that are disposed of by third party contractors licensed to handle such waste. As a result, while PMB is subject to a number of federal, state, and local laws designed to protect the environment. The Company is also subject to regulation regarding the installation of catalytic converters. In addition to environmental laws, PMB is subject to the Federal Occupational Safety and Health Act and other laws regulating safety and health. 2 Table of Contents These laws and regulations can impose fines and criminal sanctions for violations and require the installation of pollution control equipment or operational changes to decrease the likelihood of accidental hazardous substance releases. Accordingly, we could become subject to material liabilities relating to the investigation and cleanup of contaminated properties, and to claims alleging personal injury or property damage as a result of exposure to, or release of, hazardous substances. In addition, stricter interpretation of existing laws and regulations, new laws and regulations, the discovery of previously unknown contamination or the imposition of new or increased requirements could require us to incur costs or become the basis of new or increased liabilities that could have a material adverse effect on our business, financial condition and results of operations. National automotive repair chains have also been the subject of investigations and reports by consumer protection agencies and the Attorneys General of various states. Publicity in connection with these investigations could have an adverse effect on our sales and, consequently, our business, financial condition and results of operations. State and local governments have also enacted numerous consumer protection laws that we must comply with. The costs of our operations may increase if there are changes in laws governing minimum hourly wages, working conditions, overtime, workers’ compensation insurance rates, unemployment tax rates or other laws and regulations. A material increase in these costs that we were unable to offset by increasing our prices or by other means would have a material adverse effect on our business, financial condition and results of operations. Employees The Company currently employs two full time employees. ITEM 1A. RISK FACTORS. Not applicable. ITEM 1B. UNRESOLVED STAFF COMMENTS. None. ITEM 2. PROPERTIES. Our principal office is located at13933 Poway Road, Poway, CA 92064.PMB leases its main retail location in Poway, CA. In February, 2008, the Company signed a five year lease extension on the shop location. The lease terms are 60 months at $2,600 per month, for a total commitment of $156,000 through the end of 2012. 3 Table of Contents ITEM 3. LEGAL PROCEEDINGS. We are currently not involved in any litigation that we believe could have a material adverse effect on our financial condition or results of operations. There is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our company, threatened against or affecting our company, our common stock, our officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF THE SECURITY HOLDERS. None. PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. MARKET INFORMATION Shares of the Company’s common stock are currently listed on the Over-The-Counter Bulletin Board under the symbol “PWMY.”In the past twelve months, zero shares of the Company's stock has traded. As of March 27, 2012, there are 1,460,000 shares of common stock issued and outstanding.These shares of common stock are held of record by 37 registered shareholders. DIVIDENDS We have not paid dividends on our common stock and do not expect to declare and pay dividends on our common stock in the foreseeable future. SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS. None. RECENT SALES OF UNREGISTERED SECURITIES NOT PREVIOUSLY REPORTED ON A QUARTERLY REPORT ON FORM 10-Q OR A CURRENT REPORT ON FORM 8-K None. 4 Table of Contents PURCHASE OF EQUITY SECURITIES BY ISSUER IN FOURTH QUARTER None. ITEM 6. SELECTED FINANCIAL DATA. Not applicable.See the financial statements and accompanying notes included with this report. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION BUSINESS OVERVIEW The Company was incorporated in January 1989 as Ross Investments, Inc. under the laws of the State of Colorado.From the date of Incorporation through December, 2008, the Company was a development stage company engaged in the business is software design and development for trading rare coins on the internet.Prior to completing development of the software, other companies came to market with similar software, making our software virtually unmarketable.In 2008, the Company's sole officer and director began to seek other companies for potential merger. On December 15, 2008, the Company completed a merger with Poway Muffler and Brake, Inc., a California corporation (“PMB-CA”). Pursuant to the Share Exchange Agreement, each of the outstanding shares of PMB-CA common stock was converted into one share of the Company’s common stock.All 100,000 shares of PMB-CA’s total outstanding common stock were held by Allan Ligi, PMB-CA’s sole shareholder.Accordingly, upon closing of the Merger, Mr. Ligi’s shares of PMB-CA were converted into 100,000 shares of the Company’s common stock.In addition, upon the closing of the Merger, the Company amended its Articles of Incorporation to change its name from Ross Investments, Inc. to Poway Muffler and Brake, Inc.PMB-CA was established in 1994 as a retail automotive repair and maintenance service business. Since the date of Incorporation through December 31, 2011, the Company has incurred operating losses of $359,588. RESULTS OF OPERATIONS There have been no material changes to our results of operations for the twelve months ending December 31, 2011. Our gross revenue for the year ended December 31, 2011 was $67,628 and for the year ended December 31, 2010, was $41,926. Our operating expenses for the year ended December 31, 2011 totaled $93,723 and for the year ended December 31, 2010 totaled $71,291.Thus, we generated net losses before taxes of $26,095 and $29,364 for the years ended December 31, 2011 and December 31, 2010 respectively. 5 Table of Contents OFF-BALANCE SHEET ARRANGEMENTS We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to stockholders. PLAN OF OPERATIONS Due to economic conditions, we our ability to implement our short term and long term goals has been impaired.Therefore, our short term and long term goals have remain unchanged. Short Term Goals (next 12 months) Over the next 12 months, the Company’s growth plans include continuing efforts to further expand the catalytic converter replacement program , the fleet servicing program and auto body shop associations.Our plan of operation for the next twelve months will be focused on two major areas:Marketing and Research and Development. Marketing Our plan is to continue our service operations while expanding our new programs.To do this, Mr. Ligi intends to designate 15 hours per week on marketing the Company’s fleet servicing and auto body programs to applicable business owners within the surrounding communities. In addition, the Company intends to launch the marketing of its catalytic converter replacement program.Marketing activities shall include actively marketing local car dealerships and numerous other automotive repair facilities that do not service exhaust systems. One other marketing-related initiative calls for the Company to target driving schools as well as local area high schools driving programs to offer educational services to new drivers in training. PMB plans to provide this community service to educate new drivers on how to check their oil, and do routine vehicle inspection. Providing this service, PMB establishes its reputation early as a Company that both cares about its customers and more importantly, can be trusted when it comes to maintaining a safe and reliable vehicle. Research and Development We will continuously educate ourselves on automobile-related trends and consumer preferences, such as focus on environmentally-friendly alternatives, which may lead to additional replacement part programs like our catalytic converter replacement program. 6 Table of Contents Long Term Goals (five years) Expansion PMB consists of one Company owned store, with plans to expand to six such locations over the next 36 - 60 months.The company believes that there are significant expansion opportunities in new as well as existing market areas which will result from a combination of opening new stores and acquiring existing store locations. The Company believes that the increasingly complex nature of automotive repair and the need for state-of-the-art equipment may bring opportunities for acquisitions of existing businesses.The Company has not, however, conducted research to determine the demand for our services in any specific location. We anticipate opening our first expanded location (Store No. 2) in or about month 36. We will then monitor available locations and opportunities within a 5 mile radius but not closer than 1 mile for our third location to be opened in approximately month 42. Following that same pattern we intend to expand again in month 48, then again in month 54, and finally our sixth location in month 60. The Company anticipates that the capital required to open a new store will be approximately $120,000 per location, which includes approximately $30,000 for equipment, and $30,000 for inventory, $30,000 for working capital and $30,000 for securing a 3 bay garage location. Therefore, over the next 36-60 months, the total anticipated cost for expansion is $720,000. In instances where PMB acquires an existing business, it may pay additional amounts for intangible assets such as customer lists, covenants not-to-compete, trade names and goodwill. At this time, the Company anticipates leasing the land and/or buildings. At this time, the Company has not identified any potential locations. Our ability to establish new retail facilities will depend on whether we can identify suitable sites and negotiate acceptable lease or purchase and sale terms. However, we may not be able to do so, and identifying suitable sites and negotiating acceptable terms may be more expensive, or take longer, than we expect. Moreover, once we establish a new retail facility, numerous factors will contribute to its performance, such as a suitable location, qualified personnel and an effective marketing strategy. There can be no assurance that our retail facility expansion strategy will be accretive to our earnings within a reasonable period of time. In addition, our limited financial resources pose a significant challenge to our expansion goals. Source of Funds The Company plans to use funds generated from operations to accomplish its expansion goals.However, given our current earnings, we may not yet have capital reserves necessary to move forward.In such a case, the Company may decide to raise capital through the sale of stock.As noted above in the section entitled "Risk Factors", finding potential investors may be difficult due to the high percentage of our stock being registered pursuant to this Registration Statement.The issuance of common stock may have the effect of diluting the value of the shares held by our investors, and might have an adverse effect on any trading market for our common stock.Due to these facts, we may be unable to seek outside funding, and our expansion goals will not be met. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not applicable. 7 Table of Contents ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To: The Board of Directors and Stockholders Poway Muffler and Brake, Inc. I have audited the accompanying balance sheet of Poway Muffler and Brake, Inc. as of December 31, 2011 and 2010 and the related statements of operations, of stockholders’ equity and of cash flows for the years then ended. These financial statements are the responsibility of the Company’s management.My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor was I engaged to perform, an audit of its internal control over financial reporting.My audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but do not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, I express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provides a reasonable basis for my opinion. In my opinion the financial statements referred to in the first paragraph present fairly, in all material respects, the financial position of Poway Muffler and Brake, Inc. as of December 31, 2011 and 2010, and the results of its operations, stockholders’ equity and cash flows for the years then ended in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has accumulated consistent annual losses. This raises substantial doubt concerning the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. I previously audited and reported upon the balance sheet of Poway Muffler & Brake Inc. as of December 31, 2010, and the related statements of operations, stockholders’ equity and cash flows for the year then ended.My report was issued prior to the revision of the statements and notes thereto as reported in Note 8.There was no effect of the revisions on net loss or net equity /s/ John Kinross-Kennedy John Kinross-Kennedy Certified Public Accountant Irvine, California February 29, 2012 8 Table of Contents POWAY MUFFLER & BRAKE, INC. Balance Sheet as of December 31, (Restated) ASSETS Current Assets Cash and Cash Equivalents $ $ Accounts Receivable Inventory Prepaid Rent Total Current Assets Property and Equipment Accumulated Depreciation ) ) Total Property and Equipment Total Assets $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT Current Liabilities Bank Overdraft $
